Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 19, 2016

                                        No. 04-16-00387-CR

                                       Veronica ALEGRIA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5021A
                            Honorable Ray Olivarri, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

        If the appellant desires to request the appellate record, she must file the motion requesting
the record within ten days from the date of this order. If the appellant desires to file a pro se
brief, she must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at
177 n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED
that the motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending
further order of the court.




                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court